Citation Nr: 0600790	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  00-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

THE ISSUES

Entitlement to service connection for osteoarthritis of the 
lumbar spine.

Entitlement to service connection for kidney stones.

Entitlement to service connection for an undiagnosed illness 
manifested by diarrhea.

Entitlement to a compensable initial rating for a recurrent 
right shoulder sprain.

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD) with major depression and a history of 
alcohol and opioid abuse, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1990 to October 
1992, with service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  That decision denied service connection for 
osteoarthritis of the lumbar spine, kidney stones, and a 
bowel disorder with diarrhea.  The September 2000 decision 
granted service connection for an undiagnosed illness 
manifested by fatigue, weight gain, hair loss, and 
intermittent aches, assigning an initial rating of 20 
percent, and granted service connection for recurrent sprain 
of the right shoulder, assigning an initial noncompensable 
rating.

The Board remanded the claim in September 2004 for further 
development.  The requested development was completed.

In a July 2005 rating decision the RO recharacterized the 
veteran's service connected undiagnosed illness manifested by 
fatigue, weight gain, hair loss, and intermittent aches as 
PTSD with major depression and history of alcohol and opioid 
abuse.  The RO granted an initial rating of 70 percent.  As 
this is not the maximum benefit available, the claim remains 
on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's osteoarthritis of the lumbar spine had its origins 
during service, or for many years thereafter.

3.  The evidence of record does not reasonably show that the 
veteran's kidney stones had their origins during service.

4.  The evidence does not reasonably show objective chronic 
indications of a disorder manifested by diarrhea.

5.  The evidence of record does not reasonably show that the 
veteran's right shoulder disorder is manifested by limitation 
of motion at shoulder level.

6.  The evidence does not reasonably show that the veteran's 
PTSD is productive of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Kidney stones were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A chronic disability manifested by diarrhea was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service or to be due to an 
undiagnosed illness incurred during Persian Gulf service. 38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005).

4.  A recurrent right shoulder sprain is not compensable 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5019 (2005).

5.   PTSD with major depression and history of alcohol and 
opioid abuse is not more than 70 percent disabling according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in October 2004, provided the veteran with 
an explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the veteran before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the veteran 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.	Service Connection for a Lumbar Spine Disorder

Factual Background

Service medical records are silent with regards to 
complaints, findings or treatment associated with the lumbar 
spine.

A May 2000 VA treatment note indicated that the veteran 
complained of low back pain.  He reported that his pain began 
two days prior.  He stated he did not know of any injury to 
his back.  The diagnosis was lower back pain.

A July 2000 VA examination report noted that the veteran 
reported first experiencing low back pain in 1991.  The 
diagnosis was bilateral sacroiliitis.

A July 2001 VA CT scan report of the lumbar spine was 
interpreted as showing mild diffuse disc bulging at L3-4.  
L4-5 findings were noted to be similar to those at L3-4.  At 
L5-S1 a left paramedian disc bulging was noted.  An October 
2001 VA lumbar spine x-ray was interpreted as showing an 
essentially unremarkable lumbar spine.

A January 2003 VA treatment note reflected complaints of pain 
in the lower back.  It was noted that the veteran had 
arthritis in both sacroiliac joints.  A July 2003 VA 
treatment note indicated that the veteran complained of 
continued back pain.  The physician noted that the veteran 
had a history of bilateral sacroiliitis.

A December 2004 letter from the veteran's private physician 
reported a seven year history of back and leg pain.  The 
physician noted that the veteran underwent a left L5-S1 
laminectomy and discectomy.  The physician did not offer any 
comments regarding the etiology of the veteran's disc 
herniation.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for osteoarthritis, if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnoses associated 
with his lumbar spine.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In that 
regard, none of the clinical evidence links the veteran's 
current diagnoses with his period of service.  Initially, the 
Board notes that the veteran's service medical records do not 
contain references to complaints or findings associated with 
the veteran's low back.  The first clinical evidence of 
complaints associated with the low back is a May 2000 VA 
treatment note, which reported a 2 day history of back pain, 
with no injuries indicated.  In addition, the December 2004 
letter from the veteran's private physician documents a seven 
year history of back pain.  Both clinical records indicate 
that the first documented complaints occurred almost eight 
years after the veteran's period of service.  Accordingly, 
service connection for osteoarthritis of the lumbar spine is 
denied.

III.  Service Connection for Kidney Stones

Factual Background

Service medical records are silent with regards to 
complaints, treatment or findings associated with kidney 
stones.

Private treatment notes indicate that the veteran was treated 
for kidney stones in August 1999 and May 2004.  No comments 
were made regarding the etiology of the veteran's kidney 
stones.

A November 2004 VA examination report noted that the examiner 
had reviewed the claims folder.  The November 2004 VA 
examination was requested to evaluate disorders other than 
the veteran's kidney stones.  He indicated that the veteran 
reported he first experienced kidney stones in 1999.  No 
comments were made regarding the etiology of the veteran's 
kidney stones.

Analysis

A review of the clinical records indicates that the veteran 
is periodically treated for kidney stones.  However, the 
Board notes that the clinical records, and the veteran's 
statements, indicate that the veteran was initially treated 
for complaints associated with kidney stones in 1999, several 
years after separation from service.  Moreover, service 
medical records do not contain complaints, findings or 
treatment associated with kidney stones.  In the absence of 
evidence linking the veteran's treatment several years after 
service to his period of active service, service connection 
for kidney stones is denied.


IV.  Service Connection for an Undiagnosed Illness Manifested 
by Diarrhea

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with diarrhea.

An August 2000 VA examination report noted that the veteran 
complained of recurrent bouts of diarrhea since 1991.  The 
diagnosis was history of diarrhea.

An August 2001 VA examination report noted that the veteran 
reported recurrent bouts of diarrhea every four to six weeks, 
which lasted two to three days, and consisted of two to three 
liquid stools per day.  The diagnosis was recurrent diarrhea 
of undetermined etiology.

A November 2004 VA examination report noted that the 
veteran's claims folder was reviewed.  The examiner reported 
the veteran had been experiencing diarrhea on and off since 
1995.  The examiner noted that the veteran's description of 
diarrhea is not a watery stool, but a loose, soft stool.  The 
examiner stated that there was no objective evidence of 
diarrhea.  The examiner noted that the veteran's loose stools 
could be related to his normal makeup or to his medications.  
He stated that since his complaints began in 1995, "this is 
unlikely to be associated with the veteran's service."

Criteria

The chronicity provision of 38 C.F.R. § 3.303(b) (2005) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id. at (a)(3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).
Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for diarrhea, both 
as having been incurred in or aggravated by service and as 
being due to an undiagnosed illness.

A November 2004 VA examination report noted that the 
veteran's description of diarrhea is not a watery stool, but 
a loose, soft stool.  The examiner stated that there was no 
objective evidence of diarrhea.  The examiner noted that the 
veteran's loose stools could be related to his normal makeup 
or to his medications.

Thus, based upon the clinical findings in the record, the 
veteran has not provided any objective evidence of 
experiencing chronic diarrhea.  Specifically, without 
objective proof of one or more signs or symptoms of the 
claimed undiagnosed illness, in the present case, diarrhea, 
proof of objective indications of a chronic disability, or 
proof that the chronic disability is the result of 
undiagnosed illness, the Board cannot find a basis to grant 
service connection for a disability manifested by chronic 
diarrhea.  The Board notes that the veteran is competent to 
report that he experiences diarrhea; however, there is a lack 
of proof of objective indications of a chronic disability in 
the clinical records such as would serve to clinically 
corroborate his claim.

Because the evidence establishes that the veteran does not 
have chronic diarrhea due to an undiagnosed illness, the 
claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran has alleged he has diarrhea that he 
believes is a result of his service in the Persian Gulf, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical etiology.  See Espiritu, 4 Vet. App. at 
494.  In addition, the Board notes that the November 2004 VA 
examiner stated that since the veteran's complaints began in 
1995, "this is unlikely to be associated with the veteran's 
service."  Accordingly, service connection for diarrhea is 
also denied on a direct basis.

IV.  Increased Rating for a Right Shoulder Disorder

Factual Background

Service medical records indicate that the veteran fell and 
injured his right shoulder in 1990.

A July 2000 VA examination report noted that the veteran 
reported he had not had any treatment for his shoulder since 
service.  Examination of the right shoulder revealed no 
obvious deformity or any specific tenderness.  Range of 
motion was 180 degrees of forward flexion and 170 degrees of 
abduction.  Internal and external rotation were both to 90 
degrees.  Girdle strength was 5/5.  Impingement test was 
negative.

A November 2004 VA examination report noted that the 
veteran's claims folder was reviewed.  The examiner noted 
that the veteran described "absolutely no pain whatsoever in 
the right shoulder joint."  The examiner did indicate that 
the veteran complained of left shoulder pain and pain in the 
parascapular region midway down the scapula between the 
scapula and the thoracic spine.  The veteran repeatedly 
denied any pain in the right shoulder joint.  On examination, 
there was no focal joint tenderness in the right shoulder.  
There was no grinding, crepitation or instability.  The 
veteran had full range of motion.  Flexion was to 175 
degrees.  Abduction was to 180 degrees.  Internal rotation 
was to 85 degrees.  External rotation was to 90 degrees.  
Adduction was to 30 degrees.  Extension was to 80 degrees.  
The examiner noted that there was no right shoulder 
abnormality on examination.  The exam was normal.  There was 
no increasing fatigue or decreased range of motion with the 
right shoulder.  The examiner did note that there was some 
pain in the paravertebral and parascapular region on the 
right side "which is best described as thoracic 
musculoligamentous pain or possibly even a bony abnormality 
of the thoracic spine, completely unrelated to the right 
shoulder joint."

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  Under 
Diagnostic Code 5201, a 20 percent rating is warranted where 
motion of the arm is limited at shoulder level.  A 20 percent 
rating is also warranted  where motion of the minor arm is 
limited to midway between the side and shoulder level.  A 30 
percent rating is warranted where motion of the major arm is 
limited to midway between the side and shoulder level.  A 30 
percent rating is also warranted where motion of the minor 
arm is limited to 25 degrees from the side.  A 40 percent 
rating is warranted where motion of the major arm is limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a compensable 
rating for the veteran's right shoulder disorder.  The 
clinical evidence of record does not reflect that the 
veteran's arm motion is limited to shoulder level.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  In fact, the 
clinical evidence of record reveals that the veteran 
currently has no objective manifestations of pathology 
associated with his right shoulder disability.  The November 
2004 VA examination report noted it was a normal examination.  
He did note some complaints of pain, but specifically stated 
that such pain in the paravertebral and parascapular region 
on the right side "which is best described as thoracic 
musculoligamentous pain or possibly even a bony abnormality 
of the thoracic spine, completely unrelated to the right 
shoulder joint."  This rating takes into consideration 38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  A higher rating is 
not warranted, as the veteran does not meet the required 
criteria, even considering those provisions.  In addition, 
the evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right shoulder disorder alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

V.  Increased Rating for PTSD

Factual Background

The veteran's service personnel records indicate that he was 
an Armor Crewman in Southwest Asia during the Gulf War from 
December 1990 through May 1991.  A letter of commendation 
noted that the veteran engaged in combat.

An August 2000 VA examination report noted complaints of 
weight gain, hair loss and fatigue.  The diagnosis was weight 
gain, hair loss, and chronic fatigue with no known etiology 
at that time.

A September 2000 rating decision granted service connection 
for an undiagnosed illness manifested by fatigue, weight 
gain, hair loss and intermittent aches and assigned an 
initial disability rating of 20 percent.

A June 2002 VA examination report noted that the veteran was 
complaining of chronic debilitating fatigue.  The veteran 
reported he was not working at that time and had not worked 
full time since 1992.  On examination, the veteran had a 
flat, depressed effect.  The examiner indicated that the 
veteran had strong characteristics of major depressive 
disorder, which likely contributed to his fatigue and aches.

A September 2004 VA treatment note reported that the veteran 
was being treated for a history of PTSD, depression, and 
substance abuse.  He was assigned a Global Assessment of 
Functioning Score (GAF) of 35-40.  An October 2004 VA 
treatment note indicated that the veteran was being seen for 
a PTSD assessment.  The veteran reported that he had problems 
with concentration and had not had a full-time job for more 
than a year at a time since 1992.  He was assigned a GAF of 
38.

VA group therapy treatment notes dated from October 2004 
through July 2005 reflect continued treatment for what is 
characterized as chronic, severe PTSD.  GAFs of 40, 39 were 
assigned in October 2004.  A GAF of 35 was assigned in July 
2005.

In a May 2005 statement, the veteran indicated that he had 
not worked full time since 1995.

A June 2005 VA examination report noted that the veteran's 
claims folder was reviewed.  The veteran reported that he was 
exposed to combat in the Persian Gulf.  He reported having 
flashbacks and intrusive thoughts.  He also noted he had 
avoidance and arousal symptoms.  The veteran indicated that 
he had a startle reaction to loud noises and was 
hypervigilant in public.  He also reported experiencing 
depression since service.  He stated he had fleeting suicidal 
thoughts with no plan or intent.  He indicated that his day 
consists of staying home and taking care of his youngest 
child.  He noted that from 1997 to the present he was self-
employed doing some seasonal tax work, but has difficulty 
maintaining his concentration to do his work.

On examination, the veteran was dressed in clean clothing 
with good hygiene.  He was oriented to time, place and 
situation and his speech came at a normal rate and rhythm.  
His mood was slightly dysthymic.  His affect was full range.  
His short and long term memory were intact.  His form of 
thought was linear and goal directed.  His content of thought 
was unremarkable.  He was not suicidal, homicidal or 
psychotic.  The examiner noted a GAF of 45.  He indicated 
that the veteran's PTSD had an adverse effect on his family 
life.  He also noted that the veteran's psychiatric diagnoses 
had an adverse effect on the veteran's schooling and work.

A July 2005 rating decision recharacterized the veteran's 
undiagnosed illness manifested by fatigue, weight gain, hair 
loss and intermittent aches as PTSD with major depression and 
a history of alcohol and opioid abuse, assigning an initial 
disability rating of 70 percent.


Criteria

Diagnostic Code 9411 provides that a 70 percent rating is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id..

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 70 percent for PTSD with major depression and a 
history of alcohol and opioid abuse.  While it is clear from 
the evidence of record that the veteran's disorder is 
productive of severe occupational impairment, it does not 
reasonably show that he suffers from symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

This determination is supported by medical professionals' 
assignment of GAF scores of between 35 and 45.  Although the 
GAF score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  GAF scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school). Id.  A GAF score in the range of 41-50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  The Board 
notes that these serious symptoms are comparable to the 
symptoms contemplated under the rating schedule for a 70 
percent disability rating.  Accordingly, the Board concludes 
that the criteria for an initial rating in excess of  70 
percent for PTSD with major depression are not met.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's psychiatric disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for osteoarthritis of the 
lumbar spine is denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for an undiagnosed illness 
manifested by diarrhea is denied.

Entitlement to a compensable initial rating for a recurrent 
right shoulder sprain is denied.

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD) with major depression and a history of 
alcohol and opioid abuse, currently evaluated as 70 percent 
disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


